Citation Nr: 1716803	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-44 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiac condition, status post myocardial infarction, to include as secondary to diabetes mellitus (DM), type II.  

2.  Entitlement to service connection for peripheral neuropathy (PN) of the bilateral feet, to include as secondary to DM, type II.  

3.  Entitlement to service connection for hypertension (HTN), to include as secondary to DM, type II.  

4.  Entitlement to an initial rating in excess of 20 percent for DM, type II.  

5.  Entitlement to an initial (compensable) rating for bilateral cataracts.  

6.  Entitlement to an initial (compensable) rating for onychomycosis of the bilateral toes.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2010 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

Review of the claims file reflects that the claims listed on the title page were not all initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  In additional explanation, it is noted that the Board denied the Veteran's various claims for service connection in February 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Veteran's attorney and the VA's General Counsel filed a Joint Motion to vacate the Board's decision and remand the case with the Court.  The Court granted the motion.  In an October 2015 Board decision, service connection was granted for DM, type II, due to herbicide exposure.  Additional claims on appeal to include entitlement to service connection for onychomycosis, a cardiac condition, HTN, and PN of the bilateral feet, were remanded for additional evidentiary development.  Subsequently, in a November 2016 rating decision, the RO promulgated the grant of service connection for DM, type II, as secondary to herbicide exposure and granted a 20 percent disability rating, effective March 14, 2008.  The RO also granted service connection for onychomycosis of the bilateral toes and for bilateral cataracts.  Those disorders were each assigned a noncompensable rating, also effective March 14, 2008.  The Veteran submitted a timely notice of disagreement (NOD) with the ratings assigned to DM, type II, bilateral cataracts, and onychomycosis of the bilateral toes in the November 2016 rating decision.  In a November 2016 supplemental statement of the case (SSOC), the claims of service connection for a cardiac condition, HTN, and PN of the bilateral feet were again denied.  

The issue of entitlement to an initial rating in excess of 20 percent for DM, type II, and the issues of entitlement to initial (compensable) ratings for bilateral cataracts and onychomycosis of the bilateral toes are addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The record does not show that the Veteran has a current diagnosis of a cardiac condition, to include ischemic heart disease.  

2.  The record does not show that the Veteran has a current diagnosis of PN of the feet.  

3.  The Veteran's HTN, first shown many years after service, is not etiologically related to his active duty service, to include his exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for PN of the feet have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for HTN have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2008, August 2008, April 2011, and May 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in October 2015, to include updating the medical evidence on file and obtaining a VA examinations and medical opinions pertaining to the Veteran's claims.  Additional VA records were added to the file.  Moreover, the requested examinations were conducted, and those reports are now included in the claims file.  Review of those reports reflects that the examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for her answers.  As such, the Board finds that the October 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

In addition, certain chronic diseases (e.g., coronary artery disease, to include HTN, and PN) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Agent Orange Exposure

A veteran having active military, naval or air service while serving in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The Board notes that the Veteran has active duty service in the Republic of Vietnam during the presumptive time period as determined in the Board's October 2015 decision.  Thus, it shall be presumed that the Veteran was exposed to an herbicide agent.  

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e) (2016).  The Board notes that ischemic heart disease and early-onset PN are listed as disabilities that are presumed to be related to herbicide exposure.  Hypertension is specifically excluded from the term ischemic heart disease.  38 C.F.R. § 3.309(e) (Note 2) (2016).

Background and Analysis

Preliminarily, the Board notes that the Veteran has claimed that his heart disorder, PN of the feet, and HTN, are the result of exposure to Agent Orange during his active duty service.  

Initially, as noted above, ischemic heart disease and early-onset PN are listed as disabilities that are presumed to be related to herbicide exposure.  Review of the record reflects that while diabetes with PN was noted on at least on occasion in 2007 and while it was thought that an electrocardiogram (EKG) showed that he had had a myocardial infarction in 2008, the subsequently dated records reflect that no cardiac disease, to include ischemic heart disease, is currently shown.  (The Board notes that HTN is addressed separately herein.)  The Veteran underwent various VA examinations in August 2016.  The claims file was reviewed.  The examiner noted that while myocardial infarction was suspected in 2008, additional testing was negative for heart disease.  This included current EKG which showed no cardiac abnormalities.  Moreover, no PN of the feet (or any extremity) was found.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, without any additional evidence suggesting actual diagnoses of heart disease (ischemic heart disease) or of early-onset PN, service connection based upon presumptive exposure to herbicides is not warranted.  Brammer, supra; also see Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Further, without any additional evidence suggesting actual diagnoses of heart disease or PN, service connection on a direct, presumptive chronic disease or secondary basis is not warranted.  See Brammer and Rabideau, supra.  

A review of the STRs also shows no notations of HTN during active duty service.  However, review of the post-service medical treatment records shows a history of HTN many years later (approximately 2008), and unlike the other issues cited above, current treatment records reflect that this diagnosis continues.  What is not shown, however, is probative medical evidence of record that HTN is etiologically related to the Veteran's active duty service, or due to his service-connected DM.  The VA examiner in August 2016 specifically found that the Veteran's HTN was more likely a result of morbid obesity, nicotine dependence, hyperlipidemia, and other comorbid conditions.  It was not the result of or proximately due to DM.  For rationale, she noted that medical literature showed that for most cases, there was no known cause for high blood pressure.  There was primary HTN which tended to develop over the years.  At other times, medical conditions, to include kidney or heart disease, could cause high blood pressure.  The literature revealed also that HTN, without a diagnosis of diabetic nephropathy in diabetic patients, was not secondary to the DM.  As the Veteran did not carry a diagnosis of diabetic nephropathy, his HTN was not secondary thereto.  

The Veteran has not submitted any probative medical evidence, such as an opinion of a treatment provider, that suggests a causal or aggravation link between his currently diagnosed HTN and active duty service, to include herbicide exposure, or his service-connected DM.  The treatment records as a whole only indicate problems that began well after service, with no connection to service.  The Veteran has also submitted no medical opinion demonstrating his hypertension within one year of service discharge.

In summary, as there are no chronic heart or PN disabilities, the Veteran cannot be service connected for such.  Moreover, his HTN, first noted many years after service, is not shown to be related to active service, to include herbicide exposure or as secondary to DM.  

As noted above, the Veteran served from October 1966 to October 1968, more than 45 years ago, and his statements as to why he believes these many problems are all related to service have been considered.  Although the Veteran may sincerely believe that his disabilities are related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service or as a result of service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau, supra; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical questions, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against these claims.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for a cardiac condition, PN, and HTN, is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  


ORDER

Entitlement to service connection for a cardiac condition, status post myocardial infarction, to include as secondary to DM, type II, is denied.  

Entitlement to service connection for HTN, to include as secondary to DM, type II, is denied.  

Entitlement to service connection for PN of the bilateral feet, to include as secondary to DM, type II, is denied.  


REMAND

As previously reported, service connection for DM, type II, bilateral cataracts, and onychomycosis of the bilateral toes, was granted in a November 2016 rating decision.  A 20 percent rating was assigned for the service-connected DM.  The service-connected cataracts and skin disorder of the toes were assigned noncompensable ratings.  In November 2016, the Veteran submitted a NOD with the ratings assigned.  

A statement of the case (SOC) has not been sent to the Veteran regarding these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC, the Board must remand the matter for issuance of an SOC.  After the AOJ has issued the SOC, the claim(s) should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2016), including issuance of an SOC, so that the Veteran may have the opportunity to complete appeals on the issues of entitlement to an initial rating in excess of 20 percent for DM, type II, as well as for initial (compensable) ratings for bilateral cataracts and onychomycosis of the bilateral toes, (if he so desires) by filing a timely substantive appeal(s).  The case should be returned to the Board for further appellate consideration, only if an appeal has been perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


